Exhibit 10.2

 

LOAN MODIFICATION AGREEMENT NO. 1

 

Preamble:  This Loan Modification Agreement (this “Agreement”), dated as of
October 4, 2005 (the “Effective Date”), is made between UPS Capital Corporation,
as Agent; each Person identified as a “Lender” on the signature page hereof; and
each Person identified as “Borrower” on the signature page hereof, as borrowers
(individually and collectively, the “Borrower”), for the purpose of amending or
otherwise modifying the terms of that certain Loan and Security Agreement, dated
as of August 12, 2005 (which, as it has been, or hereafter may be, modified or
amended, the “Loan Agreement”), among Borrower, the various lenders from time to
time party thereto (the “Lenders”) and UPS Capital Corporation, a Delaware
corporation, as a Lender and as agent for the Lenders (in such capacity, the
“Agent”).  Now, therefore, in consideration of the mutual promises contained
herein and in the Loan Agreement, the receipt and sufficiency of which are
hereby acknowledged, Agent, Lenders and Borrower, each intending to be legally
bound, agree as follows:

 


1.             DEFINITIONS.  CAPITALIZED TERMS USED HEREIN, BUT NOT EXPRESSLY
DEFINED THEMSELVES HEREIN, SHALL HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE
LOAN AGREEMENT.


 


2.             LOAN MODIFICATIONS.  AGENT, LENDERS AND BORROWERS AGREE TO MODIFY
SECTION 1.1 OF THE LOAN AGREEMENT BY DELETING THE DEFINITION OF “CONDITION
PRECEDENT MATERIAL ADVERSE CHANGE” IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:


 

“Condition Precedent Material Adverse Change” means a material adverse change
in the condition (financial or otherwise), operations, performance, business,
properties or prospects of the Borrowers and their Subsidiaries, taken as a
whole, which has resulted in a decrease in the aggregate Net Worth of Borrowers
and their Subsidiaries to an amount less than $50,000,000.

 


3.             INDUCING REPRESENTATIONS.  TO INDUCE AGENT AND LENDERS TO ENTER
INTO THIS AGREEMENT, BORROWER HEREBY REPRESENTS AND WARRANTS THAT: (I) BORROWER
IS DULY AUTHORIZED TO ENTER INTO THIS AGREEMENT, AND THIS AGREEMENT, UPON ITS
EXECUTION BY BORROWER, AGENT AND EACH LENDER, WILL CONSTITUTE BORROWER’S LEGAL,
VALID AND BINDING OBLIGATIONS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST
BORROWER; (II) AFTER GIVING EFFECT TO THIS AGREEMENT, NO EVENT OF DEFAULT
EXISTS; (III) NO PRESENT RIGHT OF SETOFF, COUNTERCLAIM, RECOUPMENT CLAIM OR
DEFENSE EXISTS IN BORROWER’S FAVOR IN RESPECT OF ITS PAYMENT OR PERFORMANCE OF
ANY OBLIGATIONS; AND (IV) EXCEPT AS MODIFIED BY THIS AGREEMENT, ALL TERMS OF THE
LOAN AGREEMENT AND EACH LOAN DOCUMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


4.             MISCELLANEOUS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL MODIFICATIONS TO THE LOAN AGREEMENT SET FORTH HEREIN SHALL TAKE EFFECT ON
THE EFFECTIVE DATE.  EACH EXISTING LOAN DOCUMENT (INCLUDING, PARTICULARLY, ANY
NOTE) SHALL BE DEEMED MODIFIED HEREBY AS NECESSARY TO CONFORM ITS TERMS TO THE
TERMS OF THE LOAN AGREEMENT, AS MODIFIED HEREBY.  THIS AGREEMENT CONSTITUTES A
LOAN DOCUMENT, AND SHALL BE GOVERNED AND CONSTRUED ACCORDINGLY.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN AGENT, LENDERS AND BORROWER RELATIVE TO
THE SUBJECT MATTER HEREOF, AND SUPERSEDES AND REPLACES ANY PRIOR UNDERSTANDINGS
AND AGREEMENTS, WRITTEN OR ORAL, IN REGARD THERETO.  THIS AGREEMENT SHALL BE
BINDING ON, AND INURE TO THE BENEFIT OF, THE SUCCESSORS AND ASSIGNS OF BORROWER,
AGENT AND LENDERS.  BORROWER SHALL REIMBURSE AGENT FOR ALL COSTS WHICH AGENT
INCURS, INCLUDING REASONABLE ATTORNEYS FEES, IN THE PREPARATION, NEGOTIATION,
EXECUTION AND PERFORMANCE OF THIS AGREEMENT, AND THE RECORDING OF ANY LOAN
DOCUMENTS IN CONNECTION HEREWITH.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Agent, Lenders and Borrower have executed this Agreement, by
and through their respective authorized officers, as of the Effective Date.

 

 

“Borrower”:

“Agent” and “Lender”:

 

 

NATIONAL R.V. HOLDINGS, INC.

UPS CAPITAL CORPORATION

 

 

 

 

By:

  /s/ Thomas J. Martini

 

By:

  /s/ John P. Holloway

 

  Authorized Officer

 

 

Authorized Officer

 

 

 

 

 

“Lender”:

 

 

NATIONAL R.V., INC.

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, acting through its Wells

 

Fargo Business Credit operating division, as

 

a Lender

By:

  /s/ Thomas J. Martini

 

 

 

 

  Authorized Officer

 

 

 

 

 

 

By:

 /s/ Charlie Liles

 

 

Name:  Charlie Liles

COUNTRY COACH, INC.

 

Title:  Vice President

 

 

 

 

By:

  /s/ Thomas J. Martini

 

 

 

 

  Authorized Officer

 

 

 

 

--------------------------------------------------------------------------------